number release date id office uilc cca_2009081110532537 -------------- from ------------------- sent tuesday date am to ------------------- cc ----------------- subject re your e-mail of on drd issue an fpaa that determines the amount of dividends qualifying for the capital_gain rate qualified dividends under sec_1 and the amount of dividends passing through to your corporate_partner under sec_243 or get a closing_agreement partial agreement from your partner agreeing to the amounts you determine the closing_agreement for this issue would take this issue out of tefra for your corporate_partner there is no space in 6b saying that the dividend is not qualified i assume you mean that line 6b was blank and that dividends were reflected only on line 6a if the dividend is reported on line 6a it could still be subject_to sec_243 since nothing in line or its instructions would disqualify it from this treatment by virtue of it being reported on line 6a only items under sec_1 appear to be reported on line 6b if the books_and_records of the partnership show that any portion of the amount reported on line 6a came from an affiliated_corporation within the meaning of sec_243 then we would likely be bound by the partnership books_and_records on this portion under 94_tc_853 absent a tefra proceeding redetermining the source if you agree that the dividends come from an affiliated_corporation based on the partnership books_and_records and that the drd is correctly computed there would be no need to open a tefra proceeding
